DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 7, line 2 “the support flange” should be amended to –the support member flange–
Claim 8, line 2 “a biasing” should be amended to –the biasing–
Claim 30, line 16 “the flange” should be amended to -the support member flange–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a support device having support members movable in a direction the longitudinal axis. However, the prior art of record have failed to teach at least the combination of the support device, said support device comprising: at least first and second support members, each support member having a longitudinal axis, said at least first and second support members movable with respect to each other in a direction parallel to each longitudinal axes, distal ends and the distal ends each including an anchor portion to engage directly or indirectly with a surface in use, a biasing assembly for biasing one or more of the distal ends of the support device into engagement with the surface in use, wherein the biasing assembly is located at or adjacent an end of at least one of said first and second support members and located between said at least one of said first and second support member end and the anchor portion nearest to said at least one of said first and second support member end, engagement means for engaging the biasing assembly to at least one support member end provided with a support member flange; and wherein the biasing assembly is provided with a biasing flange, radially outwardly protruding or outwardly protruding member which acts as an interface with the support member flange or outwardly protruding member of the at least one support member end and the engagement means joins the biasing and support member flanges together and joins the biasing assembly to the at least one support member in use.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631